Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/757503 application originally filed April 20, 2020.
Amended claims 1-15 and 20-21, filed May 03, 2022, are pending and have been fully considered.  Claims 16-19 have been canceled.  Claims 20 and 21 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, 13-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (EP 2657324 A1) hereinafter “Silva” in view of AGUIEIRAS, E.C.G. ET AL., "Biodiesel production from Acrocomia aculeata acid oil by (enzyme/enzyme) hydroesterification process: Use of vegetable lipase and fermented solid as low-cost biocatalysts" 2014 hereinafter “Aguieiras”.
Regarding Claims 1-4, 7-11, 13-15 and 20-21
	Silva discloses in paragraph 0020, the production of bio-lubricants from castor oil methyl biodiesel (methyl ricinoleate) and from Jatropha oil methyl biodiesel (mixture of methyl oleate and linoleate) proposed in the invention takes place through enzymatic catalysis and has as the principal step the transesterification reaction of the biodiesel with a polyhydroxylated alcohol, with subsequent purification and separation of the product: methanol (D) and bio-lubricant (E, F). 
	Silva discloses in paragraph 0028, Figure 2 shows the transesterification reaction of the methyl ricinoleate (A) with the TMP, in the presence of the enzymatic catalyst (C) with methanol (D) and the basic lubricating oil methylolpropane tri-ricinoleate (E) being obtained. 
Silva discloses in paragraph 0029, the following alcohols can be used: TMP, the neopentyl glycol and pentaerithrytol alcohols. 
Silva discloses in paragraph 0030, as enzymatic catalysts (C) the following lipases are used: Candida rugosa (Lipomod 34P- Biocatalysts); Candida antarctica (Novozym 435- Novozymes) and Rhizomucor miehei (Lipozym IM RM- Novozymes). These are all commercial enzymes, with Novozym and Lipozym being immobilised.  Silva discloses in paragraph 0031, the physico-chemical properties of the lipases and their respective hydrolytic activities, as provided by the manufacturers, are shown in Tables 1, 2 and 3.
	Silva further discloses in claims 1-11, process for the production of bio-lubricant from methyl biodiesel, comprises the steps: adding the following ingredients in the respective concentrations and order, to the reactor: 
- polyhydroxylated alcohol in a range of 5% - 12% w/w with regard to the weight of the biodiesel plus the weight of the alcohol; 
- water in a concentration of 1% - 11 % w/w with regard to the weight of biodiesel plus the weight of alcohol; 
- methyl biodiesel, in a range of concentration of 77% - 94% with regard to the weight of the biodiesel plus the weight of alcohol, once the polyhydroxylated alcohol has solubilized in the water; and 
- enzymatic catalyst, in a proportion of 1% - 4% w/w with regard to the weight of the biodiesel plus the weight of the alcohol, characterized in that the enzymatic catalyst is a lipase wherein the lipase is Candida rugosa, Candida antarctica and Rhizomucor miehei. 
- agitation of the system preferably by means comprising rotation and preferably at 500 to 900; 
- unloading the reactor once the reaction has achieved the desired conversion; 
- filtering and/or centrifuging the mixture obtained; and 
- storing the purified product preferably at a temperature of -15°C to -5°C, and optionally for further analysis.
Silva discloses the process of claim 1 but fails to further teach culturing a microorganism to form a biocatalyst, including a fermented solid biocatalyst, as presently claimed.
However, Aguieiras discloses in the abstract, a process for preparing a synthetic ester from a vegetable oil by means of lipase enzymes or a fermented solid.
Aguieiras discloses in Section 3.4.1, the biodiesel synthesis catalyzed by the dry fermented solid was compared with those reactions carried out with the commercial immobilized lipases Novozym 435 and Lipozyme RM IM. As shown in Fig. 2, the kinetic of the reaction catalyzed by the fermented solid was similar to those obtained with commercial lipases. After 6 h the reactions catalyzed by the three biocatalysts reached the same conversion (83%). At 1 h, the productivities were 2.1, 2.7 and 2.8 g of FFAs consumed h-1, for Novozym 435, Lipozyme RM IM and fermented solid, respectively. These results show that the fermented solid is a very promising biocatalyst for biodiesel synthesis. Despite of the fact that previous works had recognized the potential of using lipolytic fermented solid as biocatalyst our results stand out from the others due to the shorter reaction times.  These results show that the fermented solid is highly stable and acts as a support that keeps the lipase adsorbed on its structure.
Aguieiras discloses in Section 2.1, the acid oil from macauba (A. aculeata) pulp (palm oil cake) was obtained from the fruits processing company PETROVASF (Montes Claros, Brazil).  The macauba oil presented the follow composition in fatty acids (wt.%): 53.7% of oleic acid (C18:1), 19.1% of palmitic acid (C16:0), 18.8% of linoleic acid (C18:2), 4.1% of palmitoleic acid (C16:1), 1.3% of stearic acid (C18:0) and 1.3% of linolenic acid (C18:3n3). Furthermore, the macauba oil also contained medium chain fatty acids such as 0.1% of capric acid (C10:0), 1.2% of lauric acid (C12:0) and 0.4% of miristic acid (C14:0). This indicates that there was a contamination with kernel oil during the oil extraction step. 
Aguieiras discloses in Section 2.2, the commercial immobilized lipases Lipozyme RM IM (lipase from R. miehei) and Novozym 435 (lipase B from Candida antarctica) were provided by Sigma Aldrich (Brazil).  The fermented solid was obtained by SSF of babassu cake, an agroindustrial byproduct selected due to high lipase production previously reported by our group, using the mesophilic strain of R. miehei (IDAC accession number 071113-01). Fermentations were carried out in tray-type bioreactors  containing 15 g of babassu cake (particles below 1.18 mm) moistened to 65 wt.% and sterilized. After incubation, the fermented solids were dried in a lyophilizer until a moisture content of less than 3 wt.%, stored at 4 °C until use and named dry fermented solid. 
Therefore, through the teachings of Silva and Aguieiras, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the lipase catalyst of Silva or the fermented solid biocatalyst of Aguieiras in the reaction to produce FAMEs.  The motivation to do so is to use effective amounts of lipase catalyst or fermented solid biocatalyst in order to meet the desired reaction time requirements, remain highly stable and be able to be stored for long periods of duration to be used in the reaction to produce the biodiesel esters.
Claims 5, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (EP 2657324 A1) hereinafter “Silva” in view of AGUIEIRAS, E.C.G. ET AL., "Biodiesel production from Acrocomia aculeata acid oil by (enzyme/enzyme) hydroesterification process: Use of vegetable lipase and fermented solid as low-cost biocatalysts" 2014 hereinafter “Aguieiras” and further in view of Linko et al. (WO 96/07751 A1) hereinafter “Linko”.
Regarding Claims 5, 6 and 12
Silva modified by Aguieiras discloses the process of claim 1 but fails to further teach the various characteristics claimed in claims 5, 6 and 12 of the presently claimed.	
	Linko discloses (page 5, line 10 - page 9, line 23; pages 10-13, examples 2-4; pages 14-16, claims 1-9,14-17): a process for producing esters, characterized in that it comprises: reacting methyl biodiesel with a polyhydroxylated alcohol, in the presence of a biocatalyst, wherein the biocatalyst is an immobilized lipase, wherein the reaction of the methyl biodiesel with the polyhydroxylated alcohol is a transesterification reaction, wherein the polyhydroxylated alcohol is trimethylolpropane, wherein the immobilized lipase is derived from a fungus, wherein the fungus is Rhizomucor miehei, wherein the immobilized lipase is reused at least once, wherein the esters produced are purified.
	Linko discloses on page 5, vegetable oils suitable as a starting material in the process are for example rapeseed, rape, soybean, castor, olive, coconut, palm, tall, maize, walnut, flaxseed, cotton, sunflower, sesame and almond oils, especially rapeseed oil, rape oil, tall oil and soybean oil, particularly rapeseed oil or rape oil. The first transesterification reaction of the process according to the invention is carried out by a process known per se, by reacting a refined or alkali refined vegetable oil with a lower alkanol to obtain a mixture of fatty acid lower alkyl esters.
	Linko further discloses on pages 8 and 9, the amount of the enzyme is preferably from about 2 % up to about 50 % (w/w). With a 68 hour reaction, a methyl ester of rapeseed oil is completely made to react into products only with an enzyme amount of 10 %. The amount of the enzyme needed may be decreased by immobilizing the enzyme. In the process according to the invention, a lipase obtained for example from Candida rugosa (ex. cylindraceae), Mucor miehei or Pseudomonas fluorescens may be used.  Commercially obtainable immobilized lipases may be used, or the free lipase may be immobilized before use for example on an ion exchange resin, adsorption resin, celites, diatomaceous.  It is to be noted, the enzyme concentration amount of Linko overlaps the enzyme concentration amount of Silva.
Linko further discloses on pages 7 and 8, a no beta hydrogen polyol, such as for example trimethylol ethane, trimethylol propane, trimethylol butane or pentaerythritol, in the presence of a lipase.  The no beta hydrogen polyol and the mixture of esters are preferably reacted with each other in a molar ratio of about 1:2 to 1:6.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the enzyme, polyhydroxylated alcohols and esters of Silva in the concentration and ratio amounts of Linko.  The motivation to do so is to use effective amounts of enzyme, polyhydroxylated alcohols in order to meet the requirements of the reaction conditions to produce the biodiesel esters.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments with respect to the newly submitted claimed amendments of claim(s) 1-15 and 20-21 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of reference(s) applied in this rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771